UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


ROLAND KADERLI, JR.,                              §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-338
                                                  §
KEITH MERRITT,                                    §
                                                  §
                Respondent.                       §

    MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Roland Kaderli, Jr., an inmate confined at the Orange County Jail in Orange,

Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends that the above-styled petition should be dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes petitioner’s objections are without merit.

Petitioner states he pursued collateral review by filing a state application pursuant to article 11.07.

However, “[h]abeas relief under article 11.07 requires a final conviction.” Caldwell v. Dretke,

429 F.3d 521, 529 n.18 (5th Cir. 2005). As petitioner has not been finally convicted, he failed
to follow the proper procedure to exhaust his available state habeas remedies as explained in the

report. Because petitioner failed to present his claims in a procedurally correct manner according

to the rules of the state court, petitioner has not given the state a fair opportunity to review his

claims. Thus, the claims should be dismissed for failing to exhaust available state habeas

remedies. In the alternative, the petition should be dismissed for lack of jurisdiction in accordance

with the decision in Younger v. Harris, 401 U.S. 37, 46 (1971).

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

        SIGNED at Beaumont, Texas, this 16th day of September, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
